ORDER
PER CURIAM.
Appellant, James R Scott (“appellant”), appeals the judgment of the Circuit Court of Marion County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Appellant seeks to vacate his conviction for causing a catastrophe, Section 569.070, RSMo 1986, for which appellant was sentenced to life imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).